Name: Decision of the EEA Joint Committee No 27/96 of 26 April 1996 amending Annex XIII (Transport) to the EEA Agreement
 Type: Decision
 Subject Matter: maritime and inland waterway transport;  European construction;  environmental policy;  transport policy;  organisation of transport
 Date Published: 1996-07-25

 25.7.1996 EN Official Journal of the European Communities L 186/80 DECISION OF THE EEA JOINT COMMITTEE No 27/96 of 26 April 1996 amending Annex XIII (Transport) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XIII to the Agreement was amended by Decision of the EEA Joint Committee No 20/96 (1); Whereas Council Regulation (EC) No 3051/95 of 8 December 1995 on the safety management of roll-on/roll-off passenger ferries (ro-ro ferries) (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 56.B (Council Directive 95/21/EC) in Annex XIII to the Agreement: 56.C. 395 R 3051: Council Regulation (EC) No 3051/95 of 8 December 1995 on safety management of roll-on/roll-off passenger ferries (ro-ro ferries) (OJ No L 320, 30. 12. 1995, p. 14). Article 2 The texts of Regulation (EC) No 3051/95 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1996, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 26 April 1996. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 124, 23. 5. 1996, p. 28. (2) OJ No L 320, 30. 12. 1995, p. 14.